       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 1 of 37
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                   November 17, 2020
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

RECIF RESOURCES, LLC,           §
         Plaintiff,             §
                                §
v.                              §                             CIVIL ACTION NO. H-19-2953
                                §
JUNIPER CAPITAL ADVISORS, L.P., §
et al.,                         §
         Defendants.            §


                                               MEMORANDUM AND ORDER

           This case arises from unsuccessful discussions between the parties regarding

a potential oil-and-gas development project. The case is now before the Court on two

motions seeking summary judgment in connection with the claims asserted by

Plaintiff Recif Resources, LLC (“Recif”). The first is the Motion for Summary

Judgment (“Juniper’s Motion”) [Doc. # 130] filed by Defendants Juniper Capital

Advisors, L.P., Juniper Capital Investments, LLC, Juniper Capital III, LP, and State

Line Exploration, LLC (collectively, “Juniper”).1 The second pending motion is




1
           Recif filed a Response [Doc. # 153] to Juniper’s Motion, and a Supplement to its
           Response [Doc. # 157]. Defendants filed a Reply [Doc. # 158], Recif filed a Surreply
           [Doc. # 174], and Defendants filed a Surreply [Doc. # 181]. Defendants filed a
           Supplement [Doc. # 186] in support of their Motion, Recif filed a Supplement to its
           Response [Doc. # 188], and Defendants filed a Supplement to their Reply [Doc.
           # 191].
P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927
       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 2 of 37




Recif’s Motion for Summary Judgment on Breach of Contract and Misappropriation

of Trade Secrets (“Recif’s Motion”) [Doc. # 135].2

           The Court has carefully reviewed the record and the applicable legal authorities.

Based on that review, the Court denies Recif’s Motion and grants Juniper’s Motion.

I.         BACKGROUND

           Recif’s claims against Juniper are based on information that Recif provided to

Juniper. In October 2017, Kevin Voelte introduced Recif to Juniper. Voelte, an

investment banker, was assisting Recif in its search for private equity investment for

an oil-and-gas development project in Recif’s Area of Interest (“AOI”) in the

Louisiana Austin Chalk.3 Recif was asking potential private-equity investors “for a

$100MM equity investment into the Recif Prospect in order to acquire mineral leases

on 50,000 acres and to drill 13 wells on those leases over three years. In the fourth

year, Recif planned to sell the Recif Prospect and predicted a fourfold return for

investors at oil prices averaging $50 a barrel.”               First Amended Complaint




2
           Defendants filed a Response [Doc. # 160] to Recif’s Motion, and Recif filed a Reply
           [Doc. # 182]. Recif filed a Supplement [Doc. # 187] to its Motion, Defendants filed
           a Supplement to their Opposition [Doc. # 189], and Recif filed a Supplement to its
           Reply [Doc. # 190].
3
           The Louisiana Austin Chalk is a geological formation of underground chalk located
           in central Louisiana and southwestern Mississippi. It is part of the larger Austin
           Chalk formation.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927    2
       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 3 of 37




(“Complaint”) [Doc. # 52], ¶ 29. Paul C. Langlois and Steven M. Jones are Recif’s

sole principals.

           To facilitate their discussions regarding Juniper’s investment in the oil-and-gas

project in Recif’s AOI, Recif and Juniper entered into a Confidentiality Agreement

that required Juniper to keep confidential all proprietary information that Recif

provided to Juniper.4 See Confidentiality Agreement, Exh. 18 to Juniper’s Motion,

¶ 2.         “Recif Information” is a defined term, referring to Recif’s proprietary

information. See id., ¶ 15. Excluded from Juniper’s “obligations of secrecy” is

information that:

           a.          is or becomes part of the public domain through no fault of
                       [Juniper] in violation of this Agreement, notwithstanding,
                       however, RECIF electronic leashold [sic] shape/mapping files and
                       the lease and property descriptions of the Properties related
                       thereto shall not be construed as being part of the public domain;

           b.          was in [Juniper’s] possession prior to the time it was acquired
                       hereunder; or

           c.          was received by [Juniper] without any obligation of secrecy from
                       a third party rightfully in possession of the Information and
                       having no direct or indirect obligation of secrecy to RECIF that
                       would prohibit the disclosure of such Information to [Juniper].

4
           The Confidentiality Agreement provides that it “shall be governed by and construed
           in accordance with the substantive laws of the state of Louisiana.” Confidentiality
           Agreement, ¶ 18. Throughout the parties’ extensive briefing, they have cited to and
           argued Texas law with no suggestion that it differs in any material respect from
           Louisiana law. Therefore, the Court applies Texas law, and deems the parties to have
           waived construction of the Confidentiality Agreement under Louisiana law.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927        3
       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 4 of 37




Id., ¶ 6. Pursuant to the terms of the Confidentiality Agreement, Recif provided

certain proprietary information to Juniper. Recif describes its proprietary information

as “secrets.” See First Amended Complaint (“Complaint”) [Doc. # 52], ¶¶ 11, 13, 77.

           In May 2018, Juniper terminated its discussions with Recif. At approximately

the same time, Juniper formed State Line Exploration LLC (“State Line”). State Line

then entered into a business relationship with Amelia Resources, LLC (“Amelia”),

from whom it obtained leases (the “State Line Leases”) for properties outside the

Recif AOI. Recif alleges that in connection with Juniper’s relationship with Amelia,

Juniper improperly used and/or disclosed Recif’s proprietary information in violation

of the Confidentiality Agreement. Recif states its allegations broadly to allege that

everything Recif provided to Juniper was proprietary and was improperly used or

disclosed by Juniper. Following extensive discovery, however, primarily at issue are

four well logs and a map with the outline of the Recif AOI (“Recif AOI Map”).

           In the Complaint, Recif asserts a breach of contract claim based on Juniper’s

alleged violations of the Confidentiality Agreement, and a trade secret

misappropriation claim based on Juniper’s alleged misuse of Recif’s proprietary

information which Recif alleges constitutes trade secrets. Recif also asserts state law

claims of fraudulent inducement, fraudulent misrepresentation, civil conspiracy,




P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   4
       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 5 of 37




“detrimental reliance/promissory estoppel,” unfair competition, and unjust

enrichment.

           After comprehensive discovery, Juniper filed its Motion seeking summary

judgment on all claims asserted against it. Recif filed its Motion seeking summary

judgment in its favor on its breach of contract and trade secret misappropriation

claims. The two motions have been fully briefed and are now ripe for decision.

II.        SUMMARY JUDGMENT STANDARD

           Rule 56 of the Federal Rules of Civil Procedure provides for the entry of

summary judgment against a party who fails to make a sufficient showing of the

existence of an element essential to its case and on which it will bear the burden at

trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Curtis v. Anthony, 710 F.3d

587, 594 (5th Cir. 2013); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). Summary judgment “should be rendered if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a); Celotex, 477 U.S. at 322-23; Curtis, 710 F.3d

at 594. Where the movant bears the burden of proof at trial on the issues at hand, it

“bears the initial responsibility of demonstrating the absence of a genuine issue of

material fact with respect to those issues.” Transamerica Ins. Co. v. Avenell, 66 F.3d


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   5
       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 6 of 37




715, 718 (5th Cir. 1995); see also Brandon v. Sage Corp., 808 F.3d 266, 269-70 (5th

Cir. 2015); Lincoln Gen. Ins. Co. v. Reyna, 401 F.3d 347, 349 (5th Cir. 2005).

           For summary judgment, the initial burden falls on the movant to identify areas

in which there is an “absence of a genuine issue of material fact.” ACE Am. Ins. Co.

v. Freeport Welding & Fabricating, Inc., 699 F.3d 832, 839 (5th Cir. 2012). The

moving party may meet its burden by pointing out “the absence of evidence

supporting the nonmoving party’s case.” Malacara v. Garber, 353 F.3d 393, 404 (5th

Cir. 2003) (citing Celotex, 477 U.S. at 323; Stults v. Conoco, Inc., 76 F.3d 651, 656

(5th Cir. 1996)).

           If the moving party meets its initial burden, the non-movant must go beyond the

pleadings and designate specific evidence showing that there is a genuine issue of

material fact for trial. Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir.

2004); Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir. 2001)

(internal citation omitted). “An issue is material if its resolution could affect the

outcome of the action.” Spring Street Partners-IV, L.P. v. Lam, 730 F.3d 427, 435

(5th Cir. 2013).

           In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. Reaves Brokerage Co. v. Sunbelt Fruit &


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   6
       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 7 of 37




Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for the

non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

           “‘Conclusional allegations and denials, speculation, improbable inferences,

unsubstantiated assertions, and legalistic argumentation do not adequately substitute

for specific facts showing a genuine issue for trial.’” Pioneer Exploration, L.L.C. v.

Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014) (quoting Oliver v. Scott, 276

F.3d 736, 744 (5th Cir. 2002)); accord Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008). Although the Court may not

make credibility determinations or weigh any evidence, the Court is not required to

accept conclusory allegations, speculation, and unsubstantiated assertions which are

either entirely unsupported, or supported by a mere scintilla of evidence. Chaney v.

Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010) (citing Reaves Brokerage Co.,

336 F.3d at 413); accord, Little, 37 F.3d at 1075. Instead, the nonmoving party must

present evidence of specific facts that show “the existence of a genuine issue

concerning every essential component of its case.” Firman v. Life Ins. Co. of N. Am.,

684 F.3d 533, 538 (5th Cir. 2012) (citation and internal quotation marks omitted). In

the absence of any proof, the court will not assume that the non-movant could or


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   7
       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 8 of 37




would prove the necessary facts. Little, 37 F.3d at 1075 (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)).

           Affidavits cannot preclude summary judgment unless they contain competent

and otherwise admissible evidence. See FED. R. CIV. P. 56(c)(4); Love v. Nat’l Med.

Enters., 230 F.3d 765, 776 (5th Cir. 2000); Hunter-Reed v. City of Houston, 244 F.

Supp. 2d 733, 745 (S.D. Tex. 2003). A party’s self-serving and unsupported

statement in an affidavit will not defeat summary judgment where the evidence in the

record is to the contrary. See In re Hinsley, 201 F.3d 638, 643 (5th Cir. 2000).

           Finally, “[w]hen evidence exists in the summary judgment record but the

nonmovant fails even to refer to it in the response to the motion for summary

judgment, that evidence is not properly before the district court.” Malacara, 353 F.3d

at 405. “Rule 56 does not impose upon the district court a duty to sift through the

record in search of evidence to support a party’s opposition to summary judgment.”

Id. (internal citations and quotations omitted); Williams v. Valenti, 432 F. App’x 298,

302 (5th Cir. 2011).

III.       BREACH OF CONTRACT CLAIM

           A.          Legal Standards for Breach of Contract Claim

           “In Texas, breach of contract requires four elements: (1) a valid contract,

(2) plaintiff’s performance, (3) defendant’s breach, and (4) resulting damages.”


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927    8
       Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 9 of 37




Wease v. Ocwen Loan Servicing, L.L.C., 915 F.3d 987, 993 (5th Cir. 2019) (citing

Henning v. OneWest Bank FSB, 405 S.W.3d 950, 969 (Tex. App. -- Dallas 2013, no

pet.)). “To determine the meaning of contractual terms, Texas courts focus on the

parties’ intentions as expressed in the contract itself.” Wease, 915 F.3d at 993 (citing

Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 333

(Tex. 2011)). “[W]hether the contract is ambiguous is itself a question of law for the

court to decide.” Wease, 915 F.3d at 993 (quoting First Bank v. Brumitt, 519

S.W.3d 95, 105 (Tex. 2017)). A contract is not ambiguous simply because the parties

disagree about its interpretation. Wal-Mart Stores, Inc. v. Sturges, 52 S.W.3d 711,

728 (Tex. 2001).

           B.          Claim that Juniper Used Recif’s Information in Violation of
                       Confidentiality Agreement

           Recif alleges that Juniper breached the Confidentiality Agreement by using

Recif’s confidential information to decide to acquire the State Line Leases. As noted

above, primarily at issue are four well logs and the Recif AOI Map. It is undisputed

that the State Line Leases are outside the Recif AOI.

           In connection with Recif’s claim that Juniper breached the Confidentiality

Agreement by using Recif’s information when evaluating and deciding whether to

invest in the State Line Leases, Juniper argues that the well logs are public

information not covered by the Confidentiality Agreement. Juniper argues also that

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   9
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 10 of 37




it did not use Recif’s information because the information was not relevant outside of

Recif’s AOI and because Juniper conducted its own analysis to guide its decision

whether to invest in the State Line Leases. To the extent Recif argues that Juniper

improperly used mental impressions it retained from reviewing Recif’s information,

Juniper argues that it did not use any retained mental impressions and that the

Confidentiality Agreement allows Juniper to use any retained mental impressions.

                       1.           Well Logs

           The well logs that Recif provided to Juniper are not covered by the

Confidentiality Agreement. Paragraph 6 of the Confidentiality Agreement specifically

and unambiguously excludes information that is “part of the public domain.”

Confidentiality Agreement, ¶ 6. Although Recif is correct that “[w]ell logs do not

hang from trees,” it is undisputed that the four well logs at issue were publicly

available from private vendors and paid subscription services. See Surreply [Doc.

# 174], p. 3. Recif’s Langlois testified that the well logs are publicly available for

anyone to purchase. See Paul Langlois Depo., Exh. 3 to Juniper’s Motion, pp. 143-44,

256, 359. Juniper’s employee Chase Schrotel testified that the well logs are available

free of charge from the Louisiana Department of Natural Resources SONRIS website.

See Chase Schrotel Depo. [Doc. # 186], Exh. 1, p. 47. Schrotel testified also that the

public subscription services have filter options which would “absolutely” have


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927    10
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 11 of 37




identified approximately “a dozen” well logs, including the same four well logs Recif

provided, that satisfied the filter criteria. See id. at 47. According to Schrotel’s sworn

testimony, receiving the publicly-available well logs from Recif saved him “a couple

of hours” search on public websites. See id. The uncontroverted evidence in the case

establishes that the four well logs at issue were in the public domain and, therefore,

were not subject to the Confidentiality Agreement’s secrecy obligations. As a result,

any use of the four well logs by Juniper did not breach the Confidentiality Agreement.

                       2.           Relevance of Recif’s Information Outside the Recif AOI

           Juniper argues that it did not use Recif’s information in connection with the

State Line Leases because the Recif information was not relevant outside the Recif

AOI. There is no evidence that Recif provided information to Juniper that contained

any analysis specific to the State Line Leases area. It is undisputed that Recif did not

conduct any well log analysis outside its own AOI and, specifically, did not conduct

any well log analysis within the State Line Leases area. Recif argues, therefore, that

its analysis of the four well logs from wells within its AOI is relevant and applicable

to the State Line Leases area outside Recif’s AOI. The uncontroverted evidence is to

the contrary.

           It is undisputed that the Recif AOI is 8-12 miles southwest of the State Line

Leases area. “[T]he geologic properties of the two areas vary dramatically.” Wayman


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927           11
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 12 of 37




Gore Expert Report (“Gore Report”), Exh. 43 to Juniper’s Motion, p. 21; see also

Tope Ogunyomi Depo., Exh. 6 to Juniper’s Motion, p. 230 (“geologically speaking,

it’s like night and day”). Recif’s own analysis shows that there is significant variation

in the porosity and thickness of the Recif AOI. See Gore Report, p. 14. The porosity

more than triples across the Recif AOI, and the thickness increases 262% from the

east to the west across the Recif AOI. See id. The farther away one moves from the

Recif AOI, the larger the variation becomes. See id.; see also Langlois Depo., p. 294

(testifying that the farther away one gets from the hard data points provided by the

well logs, the greater the uncertainty).

           Recif conducted an analysis for four well logs within the Recif AOI. Juniper

submitted the expert opinion that, as a result, the information Recif provided to

Juniper “was insufficient to justify investment, particularly in areas outside of the

Recif AOI.” See Gore Report, p. 21. Gore states that the use of only four well logs

to conduct a geologic analysis of the 400-square mile Recif AOI creates “extremely

large uncertainty.” See id. at 16. As Gore explains:

           Each of the four well logs used by Recif to map the Recif AOI would
           have a total investigative area of 24 square inches or 2 square feet, with
           the total investigative area of the four logs combined being no more than
           8 square feet. This represents 0.00000073% of the Recif AOI or 7.3
           ten-millionths of a percent.




P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   12
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 13 of 37




Id. It is Gore’s expert opinion that this results in an inadequate analysis of the Recif

AOI and, a fortiori, of the State Line Leases area. See id. at 21. Indeed, Gore states

that in his 40 years as a petroleum engineer, he has “never seen anyone claim that a

geological interpretation based on only 4 well logs in a very large area can be applied

to a different area some ten miles away [because] the uncertainty of such an analysis

is so great that it would have no probative value.” See id. at 18. Gore opines that the

“analysis inside the Recif AOI, as limiting as it was, simply could not have been used

to evaluate the State Line [Leases area] some 10 miles away to the northeast.” Id.

at 24.

           In response to Juniper’s evidence, Recif offers deposition testimony from

Langlois and Voelte, the investment banker helping Recif obtain private equity

financing. Neither witness presents evidence that raises a genuine issue of material

fact regarding whether the Recif information provided to Juniper was applicable to the

State Line Leases. During his deposition, Langlois drew a circle on a map and

testified that Recif’s information could be applied to all areas within the circle. See

Langlois Depo., pp. 362-63. Langlois has neither been designated nor accepted by the




P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   13
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 14 of 37




Court as an expert witness, and his opinion is inadmissible under Rule 701 of the

Federal Rules of Evidence.5

           Voelte, who is also not designated as an expert, agreed during his deposition

that “it is possible for an AOI to shift as a negotiation with a private equity group

progresses.” See Kevin Voelte Depo., Exh. 39 to Recif’s Response [Doc. # 153],

p. 136. Voelte also testified as follows in response to questioning by Recif’s counsel:

           Q.          Would you agree that Recif’s information could, in fact, be
                       applied to the very region where [State Line Leases are] today?

           A.          I mean, maybe parts of it could, but I don’t know for sure which
                       parts.

           Q.          But you think parts of it potentially could?

           A.          Potentially.

Id. at 171. This speculative testimony from a non-expert witness regarding mere

possibilities, coupled with Voelte’s admission that he is not sure which parts of

Recif’s information “maybe” could “potentially” apply to the State Line Leases area,


5
           During Langlois’s deposition, he also drew a red oval to designate the area on the map
           where Recif’s information would indicate drilling should not take place. As pointed
           out during Langlois’s deposition testimony, areas that Recif suggested to Juniper for
           drilling were within the red “don’t go” oval. See Langlois Depo., p. 368. Because
           Langlois’s opinion regarding the applicability of the Recif information outside Recif’s
           AOI lacks internal consistency and a valid methodology, it would likely be excluded
           as unreliable under Rule 702 of the Federal Rules of Evidence even if Langlois had
           been designated as a non-retained expert. See, e.g., FED. R. EVID. 702; Brown v.
           Illinois Cent. R. Co., 705 F.3d 531, 536 (5th Cir. 2013).

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927       14
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 15 of 37




does not raise a genuine issue of material fact regarding the applicability of Recif’s

information to the State Line Leases.

           Recif argues that its information enabled Juniper to decide to obtain the State

Line Leases. When Langlois was asked in his deposition what he believed Recif gave

Juniper that allowed it to purchase the State Line Leases, he answered, “a tool chest

that Recif put together that they could use to find out where to go and where not to

go.” See Langlois Depo., p. 361. As noted by Gore, the Recif information indicated

that “where to go” would be the area west-northwest of the Recif AOI in order to

maximize potential hydrocarbon volumes. See Gore Report, p. 15. It is uncontested

that the State Line Leases are east-northeast of the Recif AOI. Evidence that Juniper’s

investment was outside the “where to go” area suggested by Recif’s information is not

evidence that Recif’s information was applicable to the State Line Leases area or was

used by Juniper to evaluate and obtain those leases.

           Recif argues also that the Confidentiality Agreement states:

           WHEREAS, RECIF owns or controls certain information and data and
           has developed certain proprietary concepts and knowledge
           (“Information”) with respect to oil and gas exploration generally on
           lands covered by any and all of the oil and gas exploration related
           agreements and leases of interest by RECIF and made a part hereof by
           this reference (the “Properties”)[.]

Confidentiality Agreement, p. 1 (emphasis in original). Recif argues that it provided

Juniper with maps showing lease ownership in the area, including the Amelia acreage.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   15
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 16 of 37




Recif argues that the language cited above establishes that the Recif information

applies to all areas on the lease ownership maps, including the area of the State Line

Leases obtained from Amelia. The uncontroverted evidence in the record establishes

that Juniper had previously told Recif that it was interested in areas northeast of

Recif’s AOI, but Recif declined to conduct any analysis of those areas. The maps on

which Recif relies are devoid of any analysis and show only publicly available

information regarding lease ownership.                        The language in the Confidentiality

Agreement, coupled with Recif’s publicly-available maps, does not raise a genuine

issue of material fact that Recif’s information was factually relevant or applicable to

the State Line Leases, or that Juniper used Recif’s information to reach its decision

regarding investment in the State Line Leases.

           Juniper has presented substantial evidence that the information it received from

Recif was not applicable to the State Line Leases area. Recif has failed to present

admissible evidence that raises a genuine issue of material fact on this issue.

                       3.           Juniper’s Analysis

           Recif concedes that if Juniper did not use Recif’s information to reach its

decision to invest in the State Line Leases and, instead, relied on its own analysis and

information provided by other companies, there would be no breach of the

Confidentiality Agreement. See Steven Jones Depo., Exh. 2 to Juniper’s Motion,


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927             16
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 17 of 37




p. 269; Langlois Depo., p. 118. Juniper has presented sworn testimony that it invested

in the State Line Leases based on its own analysis and not on any information

provided by Recif. See Kevin Cumming6 Depo., Exh. 1 to Juniper’s Motion, pp. 225-

26, 293 (“I’m a hundred percent telling you we did not use any information that Recif

provided to us to decide to acquire acreage in the entirely separate area where we’ve

acquired acreage.”), 324; Schrotel Depo., Exh. 5 to Juniper’s Motion, pp. 135, 153,

174, 238; Ogunyomi Depo., Exh. 6 to Juniper’s Motion, pp. 219-20; Josh Schmidt7

Depo., Exh. 44 to Juniper’s Motion, p. 73.

           Juniper has presented evidence of its prior work in the Austin Chalk and the

Tuscaloosa Marine Shale (“TMS”).8 As early as September 20, 2017, prior to its first

business meeting with Recif in late November 2017, Juniper had begun mapping “life-

to-date volumes” of wells in the Louisiana Austin Chalk, including Eagles Ranch

well. See Schrotel Depo., pp. 257-58. Also prior to meeting with Recif, Juniper had

obtained and reviewed maps of the TMS, including porosity maps and resistivity




6
           Kevin Cumming is a partner at Juniper and a Manager at State Line.
7
           Josh Schmidt is Juniper’s Managing Director.
8
           The TMS is a separate formation that is located beneath the Austin Chalk. See Kirk
           Barrell Depo., Exh. 4 to Juniper Motion, p. 79. The same formation is known in
           Texas as the Eagle Ford Shale. See id. at 80.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   17
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 18 of 37




maps. See id. at 260-61. There is no evidence that Recif conducted any analysis of

the TMS.

           During the time it was meeting with Recif, Juniper continued to conduct an

analysis of the entire region, obtaining and studying over 50 well logs in the Austin

Chalk formation, and continuing to conduct substantial analysis in the TMS. See id.

at 255-56, 274-75. Juniper identified the area in the Austin Chalk formation it

believed most economically favorable. Then Juniper identified the area in the TMS

formation it believed most economically favorable. After those two steps were

completed, Juniper focused its interest for the State Line project in the area where the

two identified areas intersected. See id. at 265-66. This became the State Line AOI.

See id. There is no evidence that Recif conducted a similar analysis.

           Juniper eventually created an Investment Committee Memo (“IC Memo”)

regarding its analysis of the State Line Leases project. The IC Memo summarizes

Juniper’s work that led to its decision to acquire the State Line Leases from Amelia,

and contains a detailed analysis of the geology of the area, leasing information,

drilling results, projected reserves, and economics. See Gore Report, p. 19. The IC

Memo also contains a detailed financial analysis of wells in the area, and a “thorough

risk analysis” including environmental, social and governmental risks. See id.

Juniper has presented evidence that the IC Memo contains all the information Juniper


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   18
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 19 of 37




relied upon in deciding where to obtain the State Line Leases. See Schrotel Depo., p.

263; Ogunyomi Depo., p. 219. The IC Memo identifies no Recif information, and

Juniper has presented evidence that it did not rely on any Recif information in making

its State Line Leases investment decision. See Schrotel Depo., p. 264; Ogunyomi

Depo., p. 220.

           Recif has presented no evidence that contradicts Juniper’s evidence regarding

its own analysis of the State Line Leases prospect. Instead, Recif argues that Juniper

did not have the experience or training necessary to conduct its own analysis in the

time permitted. Specifically, Recif argues that Ogunyomi was Juniper’s only degreed

geologist and did not begin to work for Juniper until March 18, 2018, giving him only

six weeks to complete an independent analysis before the May 3, 2018 investment

decision was made. Although it is undisputed that Ogunyomi was Juniper’s only

degreed geologist and that he did not begin work for Juniper until March 2018,

Juniper has presented uncontroverted evidence that it began work on the State Line

Leases project well before March 2018, indeed Juniper was working on the State Line

Leases project at least two months before Juniper’s first business meeting with Recif

in November 2017. Additionally, Juniper has presented uncontroverted evidence that

six weeks was ample time for Juniper to complete the analysis for the State Line

Leases investment. See Gore Report, p. 20; Ogunyomi Depo., p. 212. Indeed,


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   19
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 20 of 37




Ogunyomi testified that six weeks was “absolutely” enough time to conduct the

analysis and reach an opinion on the investment. See Ogunyomi Depo., p. 212.

Ogunyomi testified that, from his experience with multiple companies, he had

developed the ability to go into an area, quickly analyze the data, and form an opinion

in usually “a few weeks to two months.” See id.

           Recif argues, with supporting evidence, that Schrotel had no formal training in

either engineering or geology. There is uncontroverted evidence in the record,

however, that Schrotel had been working for Juniper conducting well log analysis

since 2014 and had taken several relevant online classes. During the years before

meeting with Recif, Juniper had evaluated and provided capital investment for

multiple oil and gas development projects, two involving the Austin Chalk/Eagle Ford

formations. See Cumming Depo., pp. 52-53. One of those two projects was the

Rocky Creek Resources (“RCR”) project. See Gore Report, p. 18. Schrotel was

Juniper’s technical lead on the RCR project, which culminated in the sale of

approximately 17,000 acres and 8 wells to Marathon Oil Company. Id. Perhaps the

most compelling evidence refuting Recif’s challenge to Schrotel’s abilities is Recif’s

concession that it claimed Schrotel’s analysis as its own to solicit investments after

discussions with Juniper ended.




P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   20
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 21 of 37




           The uncontroverted evidence in the record establishes further that Juniper’s

ability to conduct its own analysis in the time permitted was assisted by information

provided to Juniper by Amelia’s Kirk Barrell. Juniper had access to Barrell’s

extensive analysis of the Austin Chalk, where he had conducted detailed well log

analysis on approximately 900 wells. See Kirk Barrell Depo., Exh. 4 to Juniper’s

Motion, pp. 95-97. Juniper’s “access to Barrell’s experience and extensive library of

work” facilitated Juniper’s quick analysis and decision regarding the State Line

Leases. See, e.g., Gore Report, p. 21.

           Recif has failed to present evidence, rather than conjecture by its counsel and

principals, that raises a genuine issue of material fact regarding Juniper’s ability to

conduct its own analysis without using any information provided by Recif.

                       4.           Use of “Mental Impressions” Under the Confidentiality
                                    Agreement

           Recif argues that even if Juniper did not use Recif’s information, Juniper used

“mental impressions” it obtained from reviewing that information. As an initial

matter, any “mental impressions” from the Recif information would suggest that one

should drill in the area west-northwest of the Recif AOI in order to maximize

potential hydrocarbon volumes. See Gore Report, p. 15. It is undisputed that the State

Line Leases are east-northeast of the Recif AOI, inconsistent with any “mental

impressions” obtained from reviewing Recif’s information.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927         21
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 22 of 37




           Additionally, the Confidentiality Agreement allows Juniper to use mental

impressions. Paragraph 16 of the Confidentiality Agreement provides:

           16. RECIF understands and acknowledges that [Juniper] and its
           Representatives are actively engaged in the business of oil and natural
           gas exploration, development and operations, and [Juniper] and its
           Representatives may have current operations in the vicinity of the
           Properties. Notwithstanding any other provision in this Agreement,
           RECIF understands and agrees that [Juniper] and its Representatives may
           now or in the future be working on other projects in such area and may
           retain mental impressions of [Recif’s] Information. The use of such
           mental impressions is not prohibited by this Agreement. RECIF agrees
           that neither [Juniper] nor any of its Representatives shall be precluded by
           the terms of this Agreement from working on or acquiring interests in
           any properties solely because of such retained mental impressions.

Confidentiality Agreement, ¶ 16.

           Recif argues that whether Juniper used the actual Recif information or only

mental impressions of that information is a fact question to be resolved by the jury.

For the reasons discussed in the preceding sections, Recif has failed to present

evidence that raises a genuine issue of material fact in support of the allegation that

Juniper used actual Recif information. As a result, the issue is whether any use by

Juniper of mental impressions violated the Confidentiality Agreement.9

           Recif argues that ¶ 16 of the Confidentiality Agreement applies only “if

Defendants acquire “interest in any properties solely because of such retained mental


9
           Juniper denies using any mental impressions it obtained from reviewing Recif’s
           information.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   22
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 23 of 37




impressions.” Recif’s Response [Doc. # 153], p. 29. Recif notes that Juniper

responded during discovery that it did not acquire the State Line Leases “based only

on any retained mental impressions of any Information provided by Recif.” Id. (citing

Response to Interrogatory 9, Exh. 52 to Response). Therefore, Recif argues, ¶ 16 does

not apply. Recif misreads ¶ 16. The paragraph states that Juniper will not be

“precluded by the terms of this Agreement from working on or acquiring interests in

any properties solely because of such retained mental impressions.” Confidentiality

Agreement, ¶ 16 (emphasis added). Pursuant to the unambiguous language in ¶ 16,

Recif agrees that Juniper solely having retained mental impressions of Recif’s

information will not preclude Juniper from working on or acquiring interest in

properties in the area. The language does not provide, as Recif argues, that ¶ 16 is

inapplicable unless Juniper acquires the interest based solely on retained mental

impressions.

           Recif argues that ¶ 16 is ambiguous. In support of this argument, Recif cites

deposition testimony from its principals. Langlois and Jones testified that, based on

the language in ¶ 16 that Juniper “may have current operations in the vicinity” of

Recif’s AOI, they thought ¶ 16 applied only to any current operations Juniper had in

the vicinity of Recif’s AOI, not to any future operations Juniper may have. “Courts

interpreting unambiguous contracts are confined to the four corners of the document,


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   23
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 24 of 37




and cannot look to extrinsic evidence to create an ambiguity.” Addicks Servs., Inc. v.

GGP-Bridgeland, LP, 596 F.3d 286, 294 (5th Cir. 2010); see also Nat’l Union Fire

Ins. Co. of Pittsburgh v. CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex. 1995) (“Parol

evidence is not admissible for the purpose of creating an ambiguity.”). Paragraph 16

states clearly and unambiguously that notwithstanding any other provision of the

Confidentiality Agreement, which would include the statement regarding current

operations in the vicinity of Recif’s AOI, Recif understands and agrees that Juniper

“may now or in the future” be working on other projects the area of Recif’s AOI and

“may retain mental impressions” of Recif’s information.                    See Confidentiality

Agreement, ¶ 16. The paragraph provides further that the “use of such mental

impressions is not prohibited by this Agreement.” Id.

           Recif has failed to present evidence that raises a genuine issue of material fact

to support its claim that Juniper used “mental impressions” of the Recif information.

Moreover, pursuant to ¶ 16 of the Confidentiality Agreement, any use of mental

impressions is “not prohibited by [that] Agreement.” Id.

                       5.           Conclusion Regarding Use of Recif Information

           Recif has failed to present admissible evidence that raises a genuine issue of

material fact regarding its claim that Juniper breached the Confidentiality Agreement

by using Recif’s information in its decision to invest in the State Line Leases. Indeed,


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927          24
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 25 of 37




the uncontroverted evidence in the record demonstrates that Juniper did not

improperly use any Recif information or “mental impressions” when it conducted its

analysis and reached its decision to obtain the State Line Leases from Amelia.

           C.          Claim that Juniper Improperly Disclosed Recif’s Information

           Recif alleges that Juniper breached the Confidentiality Agreement by disclosing

Recif’s information to Michael Rozenfeld10 and Tope Ogunyomi. It is undisputed that

Juniper disclosed the Recif AOI Map to Rozenfeld and Ogunyomi.11 Juniper argues

it is entitled to summary judgment on the breach of contract claim as to these

disclosures because Recif has presented no evidence of damages. Recif has not

presented evidence that either Rozenfeld or Ogunyomi used the Recif AOI Map in any

way.

           An essential element of a breach of contract claim is that there be “damages

sustained as a result of the breach.” See Innova Hosp. San Antonio, Ltd. P’ship v.

Blue Cross & Blue Shield of Georgia, Inc., 892 F.3d 719, 731 (5th Cir. 2018);

Intercontinental Grp. P’ship v. KB Home Lone Star L.P., 295 S.W.3d 650, 655 n.26



10
           Michael Rozenfeld worked for Boomtown, LLC, a company with Juniper as its only
           client. See Michael Rozenfeld Depo., Exh. 28 to Recif’s Response [Doc. # 153],
           pp. 35-36.
11
           It is unclear that the Recif AOI Map is confidential information covered by the
           Confidentiality Agreement. It is not evident from the map, which contains a “box”
           outline of Recif’s AOI, who had an interest in the AOI or why.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927    25
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 26 of 37




(Tex. 2009) (required element in a breach of contract claim is that the plaintiff was in

fact damaged by the breach). Where the plaintiff provides no evidence of damages

resulting from an alleged breach, summary judgment for the defendant on the breach

of contract claim is appropriate. See Univ. Baptist Church of Fort Worth v. Lexington

Ins. Co., 787 F. App’x 194, 198 (5th Cir. 2019). The issue before the Court is whether

Recif has presented evidence of any damages resulting from Juniper’s disclosure of

the Recif AOI Map to Rozenfeld and Ogunyomi, not whether Recif has proven the

amount of the resulting damages with adequate certainty.

           Recif argues that it is entitled to recover nominal damages. Nominal damages

are not recoverable when the alleged harm is “entirely economic and subject to proof.”

Merritt Hawkins & Assocs., L.L.C. v. Gresham, 861 F.3d 143, 155 (5th Cir. 2017)

(citing MBM Fin. Corp. v. Woodlands Operating Co., L.P., 292 S.W.3d 660, 665

(Tex. 2009)). “[A] breach-of-contract plaintiff who seeks nothing beyond economic

damages cannot receive a judgment based on breach alone.” Intercontinental Grp.,

295 S.W.3d at 660. Similarly, a “stand alone finding of breach confers no benefit

whatsoever.” Id. at 665 n.26.

           Recif argues also that it is entitled under the Confidentiality Agreement to an

award of attorneys’ fees and costs. Pursuant to ¶ 19 of the Confidentiality Agreement,

attorneys’ fees and costs are recoverable only where a court of competent jurisdiction


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   26
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 27 of 37




issues a final, non-appealable order finding a breach of contract. See Confidentiality

Agreement, ¶ 19. The award of attorneys’ fees and costs are not damages resulting

from the alleged breach of the Confidentiality Agreement by the disclosure of the

Recif AOI Map to Rozenfeld and Ogunyomi. Therefore, they do not support Recif’s

breach of contract claim.

           Recif’s response to the lack of evidence of damages includes a discussion of a

reasonable royalty, citing Qaddura v. Indo-European Foods, Inc., 141 S.W.3d 882,

889-90 (Tex. App. -- Dallas 2004, pet. denied). It is unclear that this discussion

relates to the breach of contract claim relating to the disclosures to Rozenfeld and

Ogunyomi. In any event, under Texas law, contract damages are defined by the

plaintiff’s actual loss and, therefore, a hypothetical royalty is not recoverable for

breach of a confidentiality agreement. See CQ, Inc. v. TXU Min. Co., L.P., 565 F.3d

268, 278 (5th Cir. 2009).12 Like Recif, the plaintiff in CQ argued that Qaddura

permitted recovery of a hypothetical royalty as damages for the breach of a

confidentiality agreement. See id. at 278 n.5. The Fifth Circuit rejected the argument.

           Recif has failed to present evidence of damages resulting from the disclosure



12
           The unavailability of a hypothetical reasonable royalty as the measure of damages for
           the alleged breach of a confidentiality agreement applies to all aspects of the breach
           of contract claim based on the alleged breaches of the Confidentiality Agreement. See
           CQ, 565 F.3d at 278.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927     27
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 28 of 37




of the Recif AOI Map to Rozenfeld and Ogunyomi. As a result, Juniper is entitled to

summary judgment on this aspect of Recif’s breach of contract claim.

           D.          Claim that Juniper Breached the Confidentiality Agreement in State
                       Court Proceeding

           On January 17, 2019, Recif filed this lawsuit in Texas state court. In its

Amended Complaint, Recif alleges that Juniper breached the Confidentiality

Agreement while the case was pending in state court by (1) contesting Recif’s

application for temporary injunctive relief and (2) requiring Recif to post a bond and

opposing the release of that bond.

           Paragraph 19 of the Confidentiality Agreement provides that Juniper agrees that

Recif can seek injunctive relief “without proof of immediate, irreparable and/or actual

damages.” Confidentiality Agreement, ¶ 19. The paragraph provides further that

Juniper agrees to waive any requirement for “securing or posting any bond in

connection with the pursuit of” injunctive relief. See id.

           With reference to the allegations regarding the bond requirements, Rule 684 of

the Texas Rules of Civil Procedure requires an order granting a temporary injunction

to fix the amount of security to be given by the applicant. This requirement is

mandatory, and an order granting a temporary injunction that fails to fix the amount

of security “is subject to being declared void and dissolved.” Qwest Commc’ns Corp.

v. AT&T Corp., 24 S.W.3d 334, 337 (Tex. 2000). Indeed, any agreement to waive the

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927    28
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 29 of 37




bond requirement “is immaterial because the failure of the temporary injunction order

to comply with rule 684 renders the order void, and ‘a party who agrees to a void

order has agreed to nothing.’” City of McAllen v. McAllen Police Officers’ Union,

2011 WL 2175606, *3 n.7 (Tex. App. -- Corpus Christi-Edinburg June 2, 2011,)

(quoting In re Garza, 126 S.W.3d 268, 271 (Tex. App. -- San Antonio 2003, orig.

proceeding). The provision in the Confidentiality Agreement that Juniper agreed not

to require a bond is contrary to the requirement of Rule 684, and any temporary

injunction that Recif obtained based on that provision would be void. See id.; see also

Qwest, 24 S.W.3d at 337.

           Additionally, the Confidentiality Agreement is dated November 16, 2017, and

the lawsuit was filed January 17, 2019.             Paragraph 15 of the Confidentiality

Agreement provides that the “obligations under this Agreement shall terminate one

year after the date of this Agreement.” Confidentiality Agreement, ¶ 15. As a result,

Juniper’s obligations under the Confidentiality Agreement, including those under

¶ 19, expired before the lawsuit was filed and before Juniper engaged in the

challenged conduct while the case was pending in state court.

           Recif argues that ¶ 18 of the Confidentiality Agreement provides that Recif’s

failure or delay in exercising its rights does not constitute a waiver. See Recif’s

Response [Doc. # 153], p. 28. Juniper does not argue that Recif waived any rights.


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   29
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 30 of 37




Instead, Juniper argues that its obligations under the Confidentiality Agreement,

including those under ¶ 19, terminated when the contract expired and, therefore, its

conduct while the case was pending in Texas state court cannot constitute a breach of

the Confidentiality Agreement. The waiver provision in ¶ 18 is not relevant.

           Juniper is entitled to summary judgment on Recif’s breach of contract claim

based on conduct by Juniper while this case was pending in state court after its

obligations under the Confidentiality Agreement terminated.

IV.        TRADE SECRET MISAPPROPRIATION CLAIM UNDER TUTSA

           A.          Legal Requirements for TUTSA Claim

           Under TUTSA, “misappropriation” includes “disclosure or use of a trade secret

of another without express or implied consent by a person who (i) used improper

means to acquire knowledge of the trade secret . . ..” TEX. CIV. PRAC. & REM. CODE

§ 134A.002(3); see also Six Dimensions, Inc. v. Perficient, Inc., 969 F.3d 219, 230

(5th Cir. 2020). To prevail on a trade secret misappropriation claim under TUTSA,

the plaintiff must prove: (1) the information at issue is a trade secret; (2) the defendant

acquired the trade secret through improper means; and (3) the defendant’s improper

use of the trade secret harmed the plaintiff. See StoneCoat of Tex., LLC v. ProCal

Stone Design, LLC, 426 F. Supp. 3d 311, 340 (E.D. Tex. 2019); Miner, Ltd. v.

Anguiano, 383 F. Supp. 3d 682, 702 (W.D. Tex. 2019).


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   30
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 31 of 37




           B.          Existence of a Trade Secret

           The first element of a TUTSA claim is that the information satisfies the

definition of a trade secret. Under TUTSA, a “trade secret” includes information that:

           (A) the owner of the trade secret has taken reasonable measures under
           the circumstances to keep the information secret; and

           (B) the information derives independent economic value, actual or
           potential, from not being generally known to, and not being readily
           ascertainable through proper means by, another person who can obtain
           economic value from the disclosure or use of the information.

TEX. CIV. PRAC. & REM. CODE § 134A.002(6); see also Vest Safety Med. Servs., LLC

v. Arbor Envtl., LLC, 2020 WL 4003642, at *4 (S.D. Tex. July 15, 2020).

“Information is valuable when it provides the competitor details about a product or

service that give them a competitive advantage.” Miner, 383 F. Supp. 3d at 703

(citing In re Cooper Tire & Rubber Co., 313 S.W.3d 910, 918 (Tex. App -- Houston

[14th Dist.] 2010)).

           Juniper argues that Recif has presented no evidence that its alleged trade secrets

had independent economic value.13 Juniper’s damages expert, Brent Bersin, testified

that the value of Recif’s information “would be $0” unless it had utility outside


13
           In its Response to Recif’s Motion, filed August 10, 2020, Juniper stated that there was
           a fact dispute regarding the value of the Recif information. See Response [Doc.
           # 160], p. 16. This statement was made, however, prior to the Court’s exclusion of
           the proffered opinion of Recif’s damages expert, J. W. Bill Rhea, IV, in the
           Memorandum and Order [Doc. # 199] entered October 1, 2020.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927     31
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 32 of 37




Recif’s AOI. See Brent Bersin Depo., Exh. 58 to Response [Doc. # 160], pp. 259-60.

As discussed above, Recif has failed to present evidence that raises a genuine fact

dispute regarding the applicability of its information outside its AOI. Langlois,

Recif’s principal, testified that the well logs have no intrinsic value related to

evaluating an oil and gas opportunity until and unless they are interpreted and

analyzed.14 See Langlois Depo., p. 359. Recif did not address Juniper’s argument in

its Reply or in its Supplement to its Reply.

           Juniper has presented evidence, including deposition testimony from Recif’s

principal, that the Recif information has no independent economic value. Recif has

not presented evidence to the contrary, and has not addressed Juniper’s argument.

Therefore, Recif has failed to present evidence that raises a genuine issue of material

fact that its information has independent economic value as required to qualify as

trade secrets under TUTSA.

           C.          Requirement of Improper Use of Trade Secrets

           Another essential element of a TUTSA violation is unauthorized use of the

trade secret. See Universal Plant Servs., Inc. v. Dresser-Rand Grp., Inc., 571 S.W.3d


14
           Additionally, as discussed above in Section III.B.1, the well logs are publicly-
           available information. Therefore, they cannot be trade secrets. See, e.g., Carson
           Prod. Co. v. Califano, 594 F.2d 453, 461 (5th Cir. 1979) (noting that “it is elemental
           that the subject matter of a trade secret must be secret” and “must not be of public
           knowledge or of a general knowledge in the trade or business”).

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927     32
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 33 of 37




346, 360 (Tex. App. -- Houston [1st Dist.] 2018, no pet.); StoneCoat of Texas, 426 F.

Supp. 3d at 344. As is discussed above in Section III.B., Recif has failed to present

evidence that raises a genuine issue of material fact regarding Juniper’s alleged use

of any trade secrets. On this basis also, Juniper is entitled to summary judgment on

Recif’s trade secret misappropriation claim.

V.         OTHER STATE LAW CLAIMS

           Juniper argues that Recif’s remaining state law claims of fraudulent

inducement,                fraudulent          misrepresentation,   civil   conspiracy,   “detrimental

reliance/promissory estoppel,” unfair competition, and unjust enrichment are

preempted by TUTSA, TEX. CIV. PRAC. & REM. CODE § 134A.007. “Where a claim

is based on a misappropriation of a trade secret, then it is preempted by the

[TUTSA].” DHI Grp., Inc. v. Kent, 397 F. Supp. 3d 904, 922 (S.D. Tex. 2019) (citing

Super Starr Int’l, LLC v. Fresh Tex Produce, LLC, 531 S.W.3d 829, 843 (Tex. App. -

Corpus Christi 2017, no pet.)); TEX. CIV. PRAC. & REM. CODE § 134A.007(a). Many

Texas federal courts have held that TUTSA preempts claims regarding the

misappropriation of information, even if the information is not a trade secret. See

Richter v. Carnival Corp., 2020 WL 1876098, *3 (N.D. Tex. Apr. 15, 2020), and

cases cited therein. Most district courts in Texas hold that if a plaintiff’s tort claim is

premised on the same factual allegations as its claim for trade secret misappropriation,


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927               33
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 34 of 37




the claim is preempted by TUTSA. See StoneCoat of Texas,, 426 F. Supp. 3d at 337;

Computer Sciences Corp. v. Tata Consultancy Servs. Ltd., 2020 WL 2487057,*7

(N.D. Tex. Feb. 7, 2020), report and recommendation adopted, 2020 WL 1428941

(N.D. Tex. Mar. 24, 2020); 360 Mortg. Grp., LLC v. Homebridge Fin. Servs., Inc.,

2016 WL 900577, at *8 (W.D. Tex. Mar. 2, 2016). In the Southern District of Texas,

a “claim is not preempted if the plaintiff is able to show the claim is based on facts

unrelated to the misappropriation of the trade secret.” AMID, Inc. v. Medic Alert

Found. United States, Inc., 241 F. Supp. 3d 788, 825 (S.D. Tex. 2017) (emphasis

added) (Rosenthal, J.).

           In this case, with the possible exception of the “detrimental reliance/promissory

estoppel” claim, each of Recif’s remaining state law claims is based on the same

factual allegations that underlie the trade secret misappropriation claim.             The

fraudulent inducement claim is based on the allegation that Juniper induced Recif to

disclose its proprietary information.          See Complaint, ¶ 66.        The fraudulent

misrepresentation claim is based on the factual allegations that Juniper misrepresented

that they would not misuse Recif’s proprietary information, and that Recif relied on

Juniper’s representation and shared its proprietary information with Juniper. See id.,

¶¶ 70-71. In the civil conspiracy claim, Recif alleges that Defendants conspired with

each other to misrepresent that they would not misuse Recif’s proprietary information


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   34
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 35 of 37




and to conceal that they were sharing Recif’s proprietary information with others. See

id., ¶ 74. In the unfair competition claim and the unjust enrichment claims, Recif

alleges that Juniper misappropriated Recif’s proprietary information to “bypass” Recif

and enter into an oil and gas lease development. See id., ¶¶ 85, 86, 88.

           In the Complaint, Recif identifies its proprietary information -- the information

on which the state law claims are based -- as “secrets.” See id., ¶¶ 11, 13. Indeed, in

the Complaint, Recif alleges that all of its proprietary information constitutes trade

secrets. See id., ¶ 77. Throughout this litigation, Recif has maintained the position

that all of its proprietary information qualifies as trade secrets. See, e.g., Recif’s

Second Amended Answers to Juniper Capital’s First Set of Interrogatories, Exh. 38

to Juniper’s Motion, p. 5 (Recif’s trade secrets include “all business, scientific,

technical, lease availability, economic, or engineering information [Recif] generated

that was related to its plan for the Recif Prospect that it shared with Juniper”); Recif’s

First Amended Responses to State Line’s First Set of Discovery Requests, p. 11.

           Recif’s fraudulent inducement, fraudulent misrepresentation, civil conspiracy,

unfair competition, and unjust enrichment claims are premised on the same factual

allegations as its claim for trade secret misappropriation. Stated differently, Recif has

failed to show that these state law claims are based on factual allegations unrelated to

the allegations supporting the trade secret misappropriation claim. As a result, these


P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   35
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 36 of 37




state law claims are preempted by TUTSA.

           The factual basis for the promissory estoppel claim is unclear. Recif alleges

only that “Juniper made representations to Recif by conduct and/or word which Recif

justifiably relied upon. As a result of Recif’s reliance, Recif changed its position to

its detriment.” See Complaint, ¶ 83. To the extent the alleged representations related

to the use of Recif’s alleged trade secrets, the claim is preempted by TUTSA.

           Additionally, although promissory estoppel is normally defensive in nature, “it

is an available cause of action to a promisee who relied to his detriment on an

otherwise unenforceable promise.” Blackstone Med., Inc. v. Phoenix Surgicals,

L.L.C., 470 S.W.3d 636, 655 (Tex. App. - Dallas 2015, no pet.) (emphasis added).

The promissory estoppel doctrine presumes that no contract exists. Id. (citing Subaru

of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212, 226 (Tex. 2002)).

Promissory estoppel “is not applicable to a promise covered by a valid contract

between the parties,” but may “apply to a promise outside a contract.” Id. Therefore,

to the extent Recif’s promissory estoppel claim is based on promises in the

Confidentiality Agreement, the claim fails as an independent cause of action.15

           Based on the foregoing, Juniper is entitled to dismissal of Recif’s state law


15
           To the extent Recif intended to rely on a different promise, it failed to plead adequate
           facts in the Complaint or provide an adequate explanation in the summary judgment
           briefing. Therefore, any such promissory estoppel claim is dismissed.

P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927      36
      Case 4:19-cv-02953 Document 209 Filed on 11/17/20 in TXSD Page 37 of 37




claims of fraudulent inducement, fraudulent misrepresentation, civil conspiracy,

“detrimental reliance/promissory estoppel,” unfair competition, and unjust enrichment

as preempted by TUTSA.

VI.        CONCLUSION AND ORDER

           Recif has not presented evidence that raises a genuine issue of material fact in

support of its breach of contract and trade secret misappropriation claims. As a result,

Recif’s Motion is denied and Juniper’s Motion is granted on these two claims.

           TUTSA preempts Recif’s other state law claims. The promissory estoppel

claim is either preempted by TUTSA or fails as an independent cause of action

because it is based on promises covered by the Confidentiality Agreement.

Accordingly, it is hereby

           ORDERED that Juniper’s Motion for Summary Judgment [Doc. # 130] is

GRANTED. It is further

           ORDERED that Recif’s Motion for Summary Judgment on Breach of Contract

and Misappropriation of Trade Secrets [Doc. # 135] is DENIED.

           SIGNED at Houston, Texas, this 17th day of November, 2020.




                                                        NAN Y F. ATLAS
                                               SENIOR UNI   STATES DISTRICT JUDGE
P:\ORDERS\11-2019\2953MsSJ.wpd   201117.0927   37
